                         THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                               :
NEIL ROSENBOHM,                                :         Civil Action 2:17-cv-731
                                               :
     Plaintiff,                                :         JUDGE ALGENON L. MARBLEY
                                               :
       v.                                      :         Magistrate Judge Vascura
                                               :
CELLCO PARTNERSHIP, d/b/a Verizon              :
Wireless,                                      :
     Defendant.                                :
                                               :
                                    OPINION & ORDER

       This matter is before the Court on Defendant’s Objection to the Magistrate Judge’s May

16, 2019 Order and Emergency Motion to Stay Case Pending Resolution of Objections. (ECF

Nos. 70, 73). For the reasons set forth below, Defendant’s Motion to Stay is DENIED and

Defendant’s Objections are OVERRULED.

                                   I.   BACKGROUND

       Plaintiff Neil Rosenbohm sued Cellco Partnership, doing business as Verizon Wireless,

alleging violations of the Fair Labor Standards Act (“FLSA”) and Ohio Minimum Fair Wage

Standards Act (“OMFWSA”). (ECF No. 8 at ¶ 1). This Court granted conditional certification of

the FLSA collective action on September 17, 2018, and the parties have sent notice to potential

collective action members. (ECF No. 35). No action has been taken on the Rule 23 class action

for violations of Ohio law.

       On April 17, 2019, Magistrate Judge Vascura entered a Scheduling Order establishing the

scope of discovery in the FLSA collective action. (ECF No. 63). The Magistrate Judge limited

discovery to ninety-four randomly selected opt-in Plaintiffs in addition to Rosenbohm. (ECF No.

63). In this April 17 order, the Magistrate Judge ordered that Defendant shall serve a uniform
questionnaire on the ninety-four randomly-selected opt-in Plaintiffs no later than May 30, 2019

with responses due within 30 days. (ECF No. 63). Additionally, the Magistrate Judge ordered

that written discovery of the ninety-four randomly selected opt-in Plaintiffs be completed no later

than September 13, 2019 and that responses were due within 60 days. (ECF No. 63). The

Magistrate Judge also limited potential trial or other testimony to these ninety-four randomly

selected opt-in Plaintiffs. (ECF No. 63).

   On May 1, 2019, Defendant timely objected to the Magistrate Judge’s order on the basis of the

scheduling order’s trial-stage limitation on available trial witnesses and the limitation of discovery

to 94 randomly selected opt-in Plaintiffs. (ECF No. 64). The Magistrate Judge then held a

telephonic conference with the parties on May 15, 2019. On May 16, 2019 the Magistrate Judge

issued a new scheduling order vacating the April 17 scheduling order and eliminating the trial-

stage limitations found in the original order. (ECF No. 69). Defendant timely objected to the new

scheduling order. This second objection was based on the court’s discovery restrictions and to the

Magistrate Judge vacating her own order before this Court had reviewed Defendant’s May 1, 2019

objections in accordance with Rule 72 of the Federal Rules of Civil Procedure. (ECF No. 70).

Defendant then filed an Emergency Motion to Stay Case Pending Resolution of Objections.

                               II.   STANDARD OF REVIEW

       A district court reviews a magistrate judge’s order on nondispositive matters under the

“clearly erroneous or contrary to law” standard. 28 U.S.C. §631(b)(1)(A) (2000). See also U.S.

v. Raddatz, 447 U.S. 667, 673 (1980). In determining whether a factual finding is clearly

erroneous, this Court looks to “whether there is evidence in the record to support the [magistrate

judge’s] finding, and whether its construction of that evidence is a reasonable one.” Geiger Bros.

Mechanical Contractors v. Lockheed Martin Utility Services, Inc., No. C–2–98–109, 2000 WL



                                                  2
1456916, *1–2 (S.D.Ohio 2000) (quoting Heights Community Congress v. Hilltop Realty Corp.,

774 F.2d 135, 140 (6th Cir.1985)). The “contrary to law” standard is “more lenient,” Gandee v.

Glaser, 785 F.Supp. 684, 686 (S.D.Ohio 1992) (citing Fogel v. Chestnutt, 668 F.2d 100, 116 (2d

Cir. 1981) and asks whether “any conclusions of law contradict or ignore applicable precepts of

law, as found in the Constitution, statutes, or case precedent.” Gandee, 785 F.Supp. 684 at 686

(quoting Adolph Coors Co. v. Wallace, 570 F.Supp. 202, 205 (N.D. Cal. 1983)).

       Courts have broad discretion to determine the scope and method of discovery based upon

the circumstances of each case. Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389, 402 (6th Cir.1998).

Specifically, a court must limit discovery if it determines that “the discovery sought is

unreasonably cumulative or duplicative, or can be obtained from some other source that is more

convenient, less burdensome, or less expensive ... [or if] the burden or expense of the proposed

discovery outweighs its likely benefit, considering the needs of the case, the amount in

controversy, the parties' resources, the importance of the issues at stake in the action, and the

importance of the discovery in resolving the issues.” Fed. R. Civ. P. 26(b)(2)(C).

                               III.    LAW AND ANALYSIS

       The Fair Labor Standards Act (FLSA) authorizes collective actions “by any one or more

employees for and on behalf of himself or themselves and other employees similarly situated.” 29

U.S.C. § 216(b). To participate in an FLSA collective action case, “all plaintiffs must signal in

writing their affirmative consent to participate in the action.” Comer v. Wal-Mart Stores, Inc., 454

F.3d 544, 546 (6th Cir. 2006). Generally, FLSA collective action certification proceeds in two

stages. Monroe v. FTS USA, LLC, 860 F.3d 389, 397 (6th Cir. 2017) (citing Comer, 454 F.3d at

546)). The first stage is conditional certification, commonly referred to as the notice stage. At the

conditional certification stage, courts apply a lenient standard that requires “a modest factual



                                                 3
showing” that the proposed co-plaintiffs are similarly situated. Comer v. Wal-Mart Stores, Inc.,

454 F.3d 544, 547 (6th Cir. 2006). At the second stage of certification, which occurs after

discovery has concluded, courts rely on the additional information obtained during discovery to

look more closely at “whether particular members of the class are, in fact, similarly situated.”

Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 547 (6th Cir. 2006).

       In determining whether plaintiffs are similarly situated, courts look to three non-exhaustive

factors: (1) the “factual and employment settings of the individual[ ] plaintiffs”; (2) “the different

defenses to which the plaintiffs may be subject on an individual basis”; and (3) “the degree of

fairness and procedural impact of certifying the action as a collective action.” Monroe v. FTS USA,

LLC, 860 F.3d 389, 397 (6th Cir. 2017) (citing O’Brien v. Ed Donnelly Enterprises Inc., 575 F.3d

567 (6th Cir. 2009). Plaintiffs are similarly situated if they “suffer from a single, FLSA-violating

policy” or have “claims [that are] unified by common theories of defendants’ statutory violations,

even if the proofs of these theories are inevitably individualized and distinct.” Monroe, 860 F.3d

at 398 (quoting O’Brien v. Ed Donnelly Enterprises, Inc., 575 F.3d 567, 585 (6th Cir. 2009)).

       In the present case, Defendant objects to the Magistrate Judge’s Order on discovery

matters and to the Magistrate Judge’s vacating the Order before this Court ruled on Defendant’s

first objections. Defendant’s discovery objections are two-fold: (1) the sample size should be

larger with a smaller margin of error or (2) discovery should be based on a stratified random

sample rather than a simple random sample. Defendant contends that these discovery decisions

infringe its due process rights by restricting their ability to develop defenses and highlight

differences in the conditional class. (ECF No. 70 at 8). Defendant requests the use of a five

percent margin of error, which would require performing discovery on 350 opt-in Plaintiffs as

opposed to the ninety-four opt-in Plaintiffs established in the Magistrate Judge’s scheduling



                                                  4
order. Additionally, Defendant requests that discovery be conducted using stratified random

sampling, as opposed to simple random sampling. Defendant contends that this would allow for

“opt-in sub-groups” such as “those who claim they were required to perform closing tasks off-

the-clock; those who claim they were required to wait for others to perform closing tasks without

compensation; those of a certain tenure; or who worked for certain managers, among others.”

(ECF No. 70 at 11). Defendant argues that the use of stratified random sampling would allow

them “to analyze whether certain sub-groups had differing or more similar experience with

regard to closing tasks.” (ECF No. 70 at 11).

       Although Defendant’s requested five percent margin of error is more precise than the ten

percent margin of error established in the Magistrate Judge’s order, the Magistrate Judge’s

decision to fix the margin of error at ten percent is in no way contrary to law. This Court has

approved the use of a statistically significant representative sample in FLSA collective actions

several times. See Smith v. Lowe’s Home Centers, Inc., 236 F.R.D. 354 (S.D. Ohio 2006);

Gentrup v. Renovo Servs., LLC, No. WL 6766418, at *7 (S.D. Ohio Aug. 17, 2010)). And in

Smith v. Lowe’s Home Centers, Inc., this Court limited discovery to ninety of 1500 opt-in

plaintiffs. See Smith v. Lowe’s Home Centers, Inc., 236 F.R.D. at 356. That equates to a ninety-

five percent confidence interval and ten percent margin of error. (ECF No. 64-1 at 2). By

Defendant’s own chart filed in used a confidence interval of ninety-five percent with a ten

percent margin of error. Neither the Sixth Circuit nor the Supreme Court has specified a margin

of error or confidence interval for the discovery process in FLSA collective action cases. In light

of the discretionary authority courts possess for determining the scope of discovery, the

Magistrate Judge’s limitations on the number of opt-in Plaintiffs, and the method for selecting

these opt-in Plaintiff’s for the discovery process was not contrary to law.



                                                 5
       As to stratified random sampling, it is after discovery that the court takes a closer look to

determine whether the plaintiffs are similarly situated based on the additional information

obtained through discovery. Monroe, 860 F.3d at 397. But “if, after conducting the discovery of

the representative sample, defendants can demonstrate to the Court that broader discovery is

appropriate and necessary, the defendants can so move.” Smith, 236 F.R.D. at 358. Then, at the

second stage of the certification process, Defendant can develop and highlight differences in the

conditionally certified class. See David v. Kohler Co., 2017 WL3865656 at 6 (W.D. Tenn. 2017)

(“Ultimately, [whether] differences in the factual and employment settings of the class members

may preclude final certification of the collective action… is a question the Court need only reach

at the second stage of the certification process and on the basis of a fully developed factual

record.”)).

       Defendant additionally objected that the Magistrate Judge exceeded her authority by

ruling on Defendant’s objection to her scheduling order. Although the Magistrate Judge did not

formally rule on Defendant’s objection, her updated scheduling order addressed some aspects of

Defendant’s objections and therefore rendered them moot. Rule 72 requires the District Judge to

consider a party’s objection, and typically such objections should be ruled on prior to the

continuation of the case. Fed. R. Civ. P. 72. However, the only prejudice to Defendant from the

Magistrate Judge vacating her initial scheduling order was to delay this Court’s consideration of

the issue. This Court is left with no choice but to review Defendant’s Objections to the amended

scheduling order as any other outcome would only result in further delay.




                                                 6
                                IV.    CONCLUSION

      For the foregoing reasons, Defendant’s Objections to the May 16, 2019 Scheduling Order

are OVERRULED. The Motion to Stay Case Pending the Resolution of Objections is DENIED.

      IT IS SO ORDERED.

                                           s/ Algenon L. Marbley
                                         ALGENON L. MARBLEY
                                         UNITED STATES DISTRICT JUDGE
DATED: July 24, 2019




                                            7
